Citation Nr: 0528546	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  99-22 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to an evaluation greater than 30 percent for 
sinusitis, since October 6, 2001.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Tenner, Counsel



INTRODUCTION

The veteran served on active duty from February 1951 to 
January 1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 decision rendered by the 
Baltimore, Maryland Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The appellant indicated disagreement 
with that decision and, after being furnished a statement of 
the case, filed a substantive appeal. 

In November 2002, the Board issued a decision in which it 
denied a rating for sinusitis in excess of 10 percent for the 
period from September 9, 1996 through October 6, 1996, 
granted a 30 percent evaluation for sinusitis for the period 
from October 7, 1996 to July 24, 2001, and denied an 
evaluation in excess of 30 percent for the period from July 
25, 2001 through October 5, 2001.  The issue of the 
evaluation for sinusitis since October 6, 2001 was deferred 
pending additional development on behalf of the Board.  

Initially, development was undertaken pursuant to memo from 
the Board.  Due to a change in law, in September 2003, the 
Board remanded the matter to the RO for additional 
development.  

In December 2004, the RO issued a Supplemental Statement Of 
the Case in which it continued the denial of the veteran's 
claim.  

In May 2004 and January 2005, the veteran submitted 
additional evidence to the Board, accompanied by a waiver of 
initial RO review of such evidence.  See generally, 38 C.F.R. 
§ 20.1304 (2004).  

In September 2005, the appellant submitted additional 
evidence to the Board accompanied by a Motion to File 
Evidence Out of Time.  He also filed a Motion to Advance his 
case on the Board's docket.  Later that month, the Board 
granted both motions.  

FINDING OF FACT

Since October 6, 2001 the veteran's service-connected 
sinusitis necessitated the need for multiple surgical 
procedures, has resulted in greater than 6 non-incapacitating 
episodes annually requiring antibiotic treatment, and is 
characterized by near-constant sinusitis with pain, purulent 
discharge, and crusting.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
effective October 6, 2001, the criteria for the assignment of 
an increased disability rating of 50 percent, but no more, 
for the service-connected sinusitis have been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1-
4.7, 4.97 including Diagnostic Code 6513 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The United States Court of Appeals for Veterans Claims  
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his or her claim.  Wensch v. Principi, 15 Vet 
App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In this case, the claim for an increased rating 
for sinusitis has been on appeal since 1999. The Board 
remanded the claim on several occasions.  On each occasion, 
the veteran was advised of the provisions of the VCAA and 
encouraged to identify pertinent evidence in support of his 
claim.  Additionally, the record reflects that the RO advised 
the appellant of the criteria for claims for increased 
ratings, and provided an opportunity to submit any evidence 
pertinent to the claim.  However, in view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the appellant in substantiating his claim.

II.  Background

The veteran contends that an evaluation for sinusitis greater 
than 30 percent is warranted for the period since October 6, 
2001.  

His VA outpatient treatment records reflect that on October 
5, 2001, he underwent a bilateral maxillary antrostomy, 
attempted by endoscopy as a result of his recurrent maxillary 
sinusitis.  

A December 2001 note indicated that the veteran was having 
another bout of sinusitis.  An examination, however, resulted 
in a diagnosis of an upper respiratory infection.  

In February 2002, the veteran was treated with complaints of 
recurrent nasal discharge.  The assessment was left chronic 
maxillary sinusitis and left frontal sinusitis.  He was 
prescribed medicines and asked to return to the clinic in 
four to five weeks.  

In January 2003, the veteran was seen with complaints of left 
ear blockage with occasional pain after sinus drainage.  

In April 2003, the veteran reported to the Robinwood Surgery 
Center.  He was seen with history of chronic nasal 
obstruction secondary to large inferior turbinated.  He was 
assigned a pre-surgery diagnosis of bilateral inferior 
turbinate hypertrophy.  He underwent a cauterization of 
inferior turbinates with colbation-bilateral.  

In June 2003, he was seen with complaints of nasal congestion 
with yellow phlegm.  The assessment was acute 
nasopharyngitis.  

A private treatment record from D. D., P.A. in July 2003 
indicated that the veteran was treated for acute bronchitis.  

A private treatment record from D. D., P.A. in November 2003 
also indicated treatment for acute bronchitis.  

A VA treatment note in December 2003 indicated that the 
veteran was treated for an acute exacerbation of chronic 
sinusitis.  The examiner noted that prior episodes were 
treated successfully with antibiotics.  A physical 
examination revealed some crust formation with mild 
inflammation of the nasal mucosa.  He was advised that he 
might require sinus surgery.  

In March 2004, the veteran again reported to the Robinwood 
Surgery Center, this time with preoperative diagnoses of 
deviated nasal septum, bilateral nasal valvular collapse, 
bilateral frontal, ethmoid, maxillary and left sphenoid 
sinusitis, and bilateral inferior turbinate hypertrophy.  He 
underwent a bilateral endoscopic total ethmoidectomy, 
antrostomy, left sphenoidotomy, nasal septoplasty, bilateral 
nasal valve augmentation, and bilateral inferior turbinate 
cautery with laser.  

Post-surgery, the veteran reported some pain and pressure in 
the left ear.  The surgeon, noted however, that the veteran 
was doing well, and without any sign of infection or 
complication.  

Later, in March 2004, he was seen with complaints of 
difficulty breathing through the left side of the nose.  A 
rhinoscopy revealed a little bit of crusting on the left side 
of the nose.  The examiner noted that the veteran appeared to 
have bilateral maxillary sinusitis.  

The veteran underwent a VA examination in August 2004.  
Therein, the veteran complained of current left-sided nasal 
blockage.  Upon physical examination, his nasal passages were 
clear.  There was no discharge or crust formation.  Sinus x-
rays were normal.  A chest x-ray showed mild emphysema.  The 
examiner passed a q-tip all the way to the nasopharynx.  
There was no nasal obstruction.  Additionally, there was no 
active sinusitis.  

In a December 2004 VA clinic note, the veteran was seen with 
complaints of sore throat, left nasal blockage, sinus pain, 
and a nose bleed.  Upon physical examination, his turbinates 
were congested, his left maxillary sinus was tender and his 
pharynx was inflamed.  The assessment was mild sinusitis.  He 
was prescribed antibiotics, steam inhalation, and Sudafed.  

A private treatment note in December 2004, indicated that the 
veteran had evidence of low-grade polypoid rhinosinusitis 
bilaterally.  The examiner noted that he had no explanation 
for the veteran's difficulty breathing through the left side 
of his nose.  

A January 2005 private treatment note indicated that the 
veteran was seen with complaints of increased postnasal 
drainage.  A nasal endoscopy revealed chronic polypoid 
rhinosinusitis and rhinitis.  

Finally, during July 2005 VA treatment, a physical 
examination revealed mild inflammation of the nasal mucosa 
and some crust formation.  He had dermatitis in the right ear 
canal and possible fungal discharge in the left ear.  An 
examination of the oral cavity was normal.  The diagnoses 
were chronic bilateral maxillary sinusitis, and left frontal 
and left sphenoid sinusitis.  

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's bilateral sinusitis disability is rated as 30 
percent disabling pursuant to 38 C.F.R. § 4.97, Diagnostic 
Code 6513.  Under such Diagnostic Code, a 30 percent rating 
is warranted when the evidence demonstrates three or more 
incapacitating episodes per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  

Following radical surgery with chronic osteomyelitis or, near 
constant sinusitis characterized by headaches, pain and 
tenderness of the affected sinus and purulent discharge or 
crusting after repeated surgeries, a 50 percent rating is 
warranted. Notes specify that an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97 (2004).  

In this matter, since October 6, 2001, the veteran received 
numerous treatments for his service-connected sinusitis.  In 
the past four years he has undergone surgery on three 
occasions.  The VA and private outpatient treatment records 
reflect that the veteran's sinusitis is a chronic condition.  
It is typically treated with antibiotics.  A VA examiner 
noted that there was no cure for sinusitis and that the 
veteran would suffer from it for the rest of his life.  There 
is evidence that the condition results in headaches, sinus 
pain, purulent discharge, and crusting.  Applying the 
foregoing, and affording the veteran the benefit of the 
doubt, the Board finds that the service-connected disability 
more nearly approximates the criteria for a 50 percent 
evaluation.  

Although the Board acknowledges that the service-connected 
disability does not result in chronic osteomyelitis.  
"Osteomyelitis is defined as an infectious inflammatory 
disease of bone marked by local death and separation of 
tissue."  McNeely v. Principi, 3 Vet. App. 357, 363 (1992).  
Nevertheless, the competent evidence reflects that the 
veteran's service-connected disability results in numerous 
non-incapacitating episodes and has necessitated the need for 
several surgeries.  As such, the Board finds that the 
veteran's sinusitis is of sufficient severity to warrant a 50 
percent evaluation.  

A 50 percent evaluation is the maximum schedular evaluation 
under the Diagnostic Codes pertaining to sinusitis.  While 
the veteran's sinusitis is disabling, there is no showing 
that the disability has reflected so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that the disability has not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Put another way, the 50 percent rating assigned 
herein adequately compensates the veteran for the severity of 
his sinusitis disability.  Hence, the criteria for invoking 
the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

ORDER

Effective October 6, 2001, a 50 percent evaluation for 
sinusitis is granted, subject to the law and regulations 
governing the award of monetary benefits.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


